PER CURIAM:
Gregory Adrian Lewis pled guilty to possession of cocaine base with intent to distribute. In his plea agreement, he reserved the right to challenge the denial of his motion to suppress, and on appeal, he contends that the district court clearly erred in determining that the officers had reasonable suspicion to believe that he was involved in criminal activity and that he might be armed. We have carefully considered the arguments of counsel and the evidence presented to the district court, and we conclude that the district court did not clearly err. United States v. Rusher, 966 F.2d 868, 873 (4th Cir.1992) (standard of review). Thus, we affirm the denial of the motion to suppress for the reasons stated by the district court. (See J.A. at 57-61). Accordingly, Lewis’s conviction is also affirmed. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.